



EXHIBIT 10.66
FIRST AMENDMENT TO THE
WILSON BANK AND TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
IMPLEMENTED NOVEMBER 23, 2012
WHEREAS, Wilson Bank and Trust (the “Bank”) and Clark Oakley, (the “Executive”)
previously entered into the Wilson Bank and Trust Supplemental Executive
Retirement Plan Agreement (the “Agreement”), originally effective as of November
23, 2012; and
WHEREAS, the Agreement is designed to provide retirement benefits (the
“Benefits”) to the Executive upon certain enumerated events, payable out of the
Bank's general assets; and


WHEREAS, the Bank and the Executive have agreed to amend the Agreement to
increase benefit
payments under the Agreement as of September 26, 2016.
NOW, THEREFORE, effective September 26, 2016, the Bank and the Executive hereby
amend the Agreement as follows:


1.
In the event that benefits become payable under the Agreement, in all cases
except for the Disability Benefit payable prior to Normal Retirement Age the
applicable benefit payable will be increased by the amount of Three Hundred
Thirty Dollars ($330.00) annually, with such benefits payable at the same time
and in the same form as provided in the Agreement and in accordance with Section
409A of the Code.



2.
Paragraph 3.4, “Disability Benefit” is hereby deleted in its entirety and
replaced with the

following:
Upon the Executive’s Disability while actively employed by the Employer, but
prior to his or her Normal Retirement or Early Retirement, the Executive will be
entitled to the benefit described in this Section 3.4 in lieu of any other
benefit under this Agreement. The Disability Benefit will equal sixty (60%)
percent of the Executive’s base salary and bonus at the time of the Disability.
The Disability Benefit is payable in equal monthly installments commencing on
the first (1st) day of the third month following the date of the Executive’s
Disability and payable until the Executive reaches Normal Retirement Age. At
Normal Retirement Age, the Disability Benefit will be reduced to an amount equal
to the Normal Retirement Benefit (as increased by Section 1 of this Amendment)
as provided for in Section 3.1 as if the Executive separated from service at the
Executive’s Normal Retirement Age and such reduced amount shall continue for the
life of the Executive as provided in Section 3.1.


3.
Paragraph 3.9, “Coordination of Benefits”, is hereby deleted in its entirety.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this First Amendment to the Wilson Bank and Trust
Supplemental Executive Retirement Plan Agreement to be executed this 26 day of
September, 2016, effective September 26, 2016.


 
 
 
WILSON BANK AND TRUST
 
 
 
Lebanon, Tennessee
 
 
 
 
 
Witness:
/s/ Christy Norton
 
By:
/s/ Elmer Richerson
 
 
 
 
 
 
 
 
Title:
President
 
 
 
 
 
Witness:
/s/ Lisa Pominski
 
/s/ Clark Oakley
 
 
 
Clark Oakley




































